DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanma et al. (US PG. Pub. 2014/0216800) in view of Kotake et al. (US PG. Pub. 2014/0192501).

Regarding claim 1 – Zanma teaches a component carrier (fig. 2 [title] Zanma states, “wiring board with built-in electronic component”), comprising: a stack (combination of layers 61, 2 and 62) comprising at least one electrically conductive layer structure (201 [paragraph 0026] Zanma states, “wiring patterns (201, 202)”) and at least one electrically insulating layer structure (611, 612 [paragraph 0029] Zanma states, “insulation layers (611, 612)”) that comprises or consists of a first material (material in layers 611 & 612 [paragraph 0029] Zanma states, “Interlayer insulation layers (611, 612, 621, 622) are made of insulation resin not containing glass cloth”); wherein the stack (combination of layers 61, 2 and 62) comprises a core (2 [paragraph 0023] Zanma states, “Core wiring board 2”) which comprises a second material ([paragraph 0027 & 0029] Zanma states, “core wiring board 2 is made of insulative resin containing glass cloth…Interlayer insulation layers (611, 612, 621, 622) are made of insulation resin not containing glass cloth) having a coefficient of thermal expansion value below 15 ppm/K ([paragraph 0027] Zanma states, “the thermal expansion coefficient of core wiring board 2 is low, at no higher than 10 ppm/K”).
 	Zanma does not teach wherein at least part of the at least one electrically insulating layer structure comprises or consists of a first material having a curing shrinkage value of less than 2%, and wherein said first material has a value of the Young modulus above 8 GPa.
 	Kotake teaches wherein at least part of the at least one electrically insulating layer structure ([paragraph 0026] Kotake states, “to provide a siloxane compound which when applied to a variety of applications, is able to realize a thermosetting resin composition exhibiting excellent low cure shrinkage…a multilayer printed wiring board”) comprises or consists of a first material (Table 1 “Example 1”) having a curing shrinkage value of less than 2% ([Table 1] Kotake states, “(1) Cure shrinkage % 0.18”), and wherein said first material has a value of the Young modulus above 8 GPa ([Table 1] Kotake states, “(6) Bending elastic modulus GPa 30”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having at least one electrically insulating layer structure having a first material as taught by Zanma with the first material having a curing shrinkage value of less than 2% and a Youngs modulus above 8GPa as taught by Kotake because Kotake states regarding this material and its properties, “it is possible to provide a siloxane compound which when applied to a variety of applications, is able to realize a thermosetting resin composition exhibiting excellent low cure shrinkage, low thermal expansion properties, good dielectric properties, and high elastic modulus, a modified imide resin, a thermosetting resin composition, and a prepreg, a film with resin, a laminated plate, a multilayer printed wiring board, and a semiconductor package each using the same” [paragraph 0026].

Regarding claim 2 – Zanma in view of Kotake teach the component carrier according to claim 1, comprising at least one of the following features:
wherein the curing shrinkage value of the first material is less than 1% (Kotake, [Table 1] Kotake states, “(1) Cure shrinkage % 0.18”);
wherein said material is functionalized;
wherein said first material forms an outer layer of the stack;
wherein the at least one electrically conductive layer structure comprises a pad connected to a plated via, and wherein a ratio between a diameter of the pad and a maximum diameter of the plated via is less than 2;
wherein the at least one electrically conductive layer structure comprises a landless plated via.

Regarding claim 3 - Zanma in view of Kotake teach the component carrier according to claim 1, further comprising: a component (Zanma; fig. 2, 4 [paragraph 0022] Zanma states, “electronic component 4”) embedded in the stack (stack having elements 61, 62 and 2).

Regarding claim 4 – Zanma in view of Kotake teach the component carrier according to claim 3, comprising at least one of the following features:
wherein said first material (Zanma; fig. 2, 611) directly covers at least part (claimed structure shown in figure 2) of the component (4);
wherein said first material has a shell surrounding at least part of the component and has two opposing layers sandwiching the component and the at least partially surrounding shell and extending laterally beyond all sidewalls of the component.

Regarding claim 5 – Zanma in view of Kotake teach the component carrier according to claim 3, wherein at least part of said first material (Zanma; fig. 2, first material within layer 612) is spaced with regard to the component (4) by another material (“another material” shown within layer 611).

Regarding claim 6 – Zanma in view of Kwon teach the component carrier according to claim 5, comprising at least one of the following features: 
wherein said other material has a value of the Young modulus below 8 GPa;
wherein said other material (Zanma; fig. 2, “another material” shown in layer 611) directly surrounds at least part of the component (4) with physical contact (claimed structure shown in figure 2);
wherein the other material has a curing shrinkage value of more than 1%;
wherein said first material (Zanma; fig. 2, material shown in layers 612 & 6622) forms two opposing layers (611 & 621) of the stack with the component (4) and said other material (611/621) in between; 
wherein said other material has a shell surrounding at least part of the component and has one layer or two opposing layers extending laterally beyond all sidewalls of the component.

Regarding claim 7 – Zanma in view of Kotake teach the component carrier according to claim 3, but fails to explicitly teach wherein a ratio between a length of the embedded component and a length of the component carrier is at least 30%.
 	However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio between the length of the component with the length of the component carrier being at least 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Having a large area of the component carrier with the component will prevent warpage of the component carrier and reduces the amount of unused carrier helping to minimize the side of the component carrier.

Regarding claim 8 – Zanma in view of Kotake teach the component carrier according to claim 1, wherein the at least one electrically insulating layer structure (Kotake, [paragraph 0026] Kotake states, “to provide a siloxane compound which when applied to a variety of applications, is able to realize a thermosetting resin composition exhibiting excellent low cure shrinkage…a multilayer printed wiring board”) comprises another material ([paragraph 0154] Kotake states, “As the base material of the present invention, well-known base materials used for various laminated plates for electrical insulating material can be used. Examples of a material thereof include inorganic fibers such as E-glass, D-glass, S-glass, Q-glass, etc.; organic fibers such as a polyimide, a polyester, polytetrafluoroethylene, etc.; mixtures thereof; and the like”) having different physical properties (the “physical properties” of the base material will be different than the “first material” described by Kotake) than said first material ([paragraph 0164] Kotake states, “the laminated plate can be prepared by laminating the film with resin on one or both surfaces of a circuit board, a prepreg, a base material”) and being in direct physical contact with said first material (claimed structure described above in paragraphs 0154 & 0164).

Regarding claim 9 – Zanma in view of Kotake teach the component carrier according to claim 1 having the specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above).
 	Zanma in view of Kotake do not explicitly teach wherein the curing shrinkage value of said first material is measured by: connecting a layer of said first material in an uncured condition and with an initial length “A” on a base; curing said layer; determining a length “a” of the cured layer in a cured condition of said first material; and calculating the curing shrinkage value as (A-a)/A.
 	However Kotake does disclose the claimed invention except the explicit formula for calculating the curing shrinkage value as (A-a)/A. Kotake does teach the claimed specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above). Therefore, because the curing shrinkage value equation (A-a)/A and the specific value of less than 2% are equivalent at the time the invention was made, one of ordinary skill in the art would have found obvious to use the formula (A-a)/A to get the specific curing shrinkage value of less than 2% in order to prevent warpage and peeling of the insulating layer structure.

Regarding claim 10 – Zanma in view of Kotake teach the component carrier according to claim 1, comprising at least one of the following features:
wherein said first material comprises at least 50 weight percent filler particles, in relation to the overall weight of said first material;
wherein said first material (Kotake; “Example 1”) comprises filler particles (silica) with an average diameter in a range from 0.25 um to 1 um ([paragraph 0136] Kotake states, “In the case of using fused spherical silica as the inorganic filler, for example, an average particle diameter thereof is preferably from 0.1 to 10 .mu.m, and more preferably from 0.3 to 8 .mu.m”).

Regarding claim 11 – Zanma in view of Kotake teach the component carrier according to claim 1, wherein said first material (Kotake, “Example 1”) comprises filler particles (silica), wherein the filler particles has a diameter in a range from 0.2 um to 4 um ([paragraph 0136] Kotake states, “In the case of using fused spherical silica as the inorganic filler, for example, an average particle diameter thereof is preferably from 0.1 to 10 .mu.m, and more preferably from 0.3 to 8 .mu.m”).
 	Zanma in view of Kotake do not explicitly teach wherein at least 80% of the filler particles has a diameter in a range from 0.2 um to 4 um.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 80% of the filler particles with the specific diameter (.2 um to 4 um), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Kotake states regarding the benefits of the particle diameter, “When the average particle diameter of the fused spherical silica is 0.1 .mu.m or more, the fluidity at the time of highly filling in the resin can be kept well. Furthermore, when the average particle diameter of the fused spherical silica is not more than 10 .mu.m, the probability of incorporation of coarse particles is decreased, whereby the generation of failure caused by coarse particles can be controlled” [paragraph 0136].

Regarding claim 14 – Zanma in view of Kotake teach the component carrier according to claim 1, wherein said first material (Kotake; “Example 1”) is fiber-free (No fiber is discussed as being present within the first material).

Regarding claim 15 – Zanma in view of Kotake teach the component carrier according to claim 1, comprising at least one of the following features:
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein at least one of the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier (Zanma; fig. 2 [title] Zanma states, “wiring board with built-in electronic component”) is shaped as a plate (figure 2 shows the structure being of a “plate” shape);
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

Regarding claim 16 – Zanma teaches a method of manufacturing a component carrier (fig. 2 [title] Zanma states, “wiring board with built-in electronic component”), wherein the method comprises: providing a stack (combination of layers 61, 2 and 62) comprising at least one electrically conductive layer structure (201 [paragraph 0026] Zanma states, “wiring patterns (201, 202)”) and at least one electrically insulating layer structure (611/612 [paragraph 0029] Zanma states, “insulation layers (611, 612)”) that comprises or consists of a first material (611 [paragraph 0031] Zanma states, “interlayer insulation layer 611”); wherein the stack (combination of layers 61, 2 and 62) comprises a core (2 [paragraph 0023] Zanma states, “Core wiring board 2”) which comprises a second material ([paragraph 0027 & 0029] Zanma states, “core wiring board 2 is made of insulative resin containing glass cloth…Interlayer insulation layers (611, 612, 621, 622) are made of insulation resin not containing glass cloth) having a coefficient of thermal expansion value below 15 ppm/K ([paragraph 0027] Zanma states, “the thermal expansion coefficient of core wiring board 2 is low, at no higher than 10 ppm/K”).
 	Zanma does not teach wherein at least part of the at least one electrically insulating layer structure comprises or consists of a first material having a curing shrinkage value of less than 2%, and wherein said first material has a value of the Young modulus above 8 GPa.
 	Kotake teaches wherein at least part of the at least one electrically insulating layer structure ([paragraph 0026] Kotake states, “to provide a siloxane compound which when applied to a variety of applications, is able to realize a thermosetting resin composition exhibiting excellent low cure shrinkage…a multilayer printed wiring board”) comprises or consists of a first material (Table 1 “Example 1”) having a curing shrinkage value of less than 2% ([Table 1] Kotake states, “(1) Cure shrinkage % 0.18”), and wherein said first material has a value of the Young modulus above 8 GPa ([Table 1] Kotake states, “(6) Bending elastic modulus GPa 30”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having at least one electrically insulating layer structure having a first material as taught by Zanma with the first material having a curing shrinkage value of less than 2% and a Youngs modulus above 8GPa as taught by Kotake because Kotake states regarding this material and its properties, “it is possible to provide a siloxane compound which when applied to a variety of applications, is able to realize a thermosetting resin composition exhibiting excellent low cure shrinkage, low thermal expansion properties, good dielectric properties, and high elastic modulus, a modified imide resin, a thermosetting resin composition, and a prepreg, a film with resin, a laminated plate, a multilayer printed wiring board, and a semiconductor package each using the same” [paragraph 0026].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanma et al. in view of Kotake et al. as applied to claim 1, and further in view of Kwon et al. (US PG. Pub. 2017/0018473).

Regarding claim 12 – Zanma in view of Kotake teach the component carrier according to claim 1, but fail to teach wherein said first material comprise less than 10 weight percent resin, in relation to the overall weight of said first material.
 	Kwon teaches a component carrier (fig. 2) having a first material (40 [paragraph 0090] Kwon states, “epoxy resin composition 40”) wherein said first material comprise less than 10 weight percent resin ([paragraph 0054] Kwon states, “the epoxy resin may be present in an amount of about 2 wt % to about 17 wt %, e.g., about 3 wt % to about 15 wt % or about 3 wt % to about 12 wt % in the composition in terms of solid content”), in relation to the overall weight of said first material.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a first material as taught by Zanma in view of Kotake with said first material comprises less than 10 weight percent resin as taught by Kwon because Kwon states regarding this range, “Within this range, the composition may help secure curability” [paragraph 0054].

Claims 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanma et al. in view of Kotake et al. as applied to claims 1 and 16, and further in view of Lee et al. (US PG. Pub. 20100263919).

Regarding claim 13 – Zanma in view of Kotake teach the component carrier according to claim 1, but fails to teach wherein said first material comprises, in a cured state, less than 1 weight percent solvent, in relation to the overall weight of said first material.
 	Lee teaches a first material wherein said first material comprises, in a cured state, less than 1 weight percent solvent, in relation to the overall weight of said material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a material having a curing shrinkage value of less than 2% as taught by Zanma in view of Kotake with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of the material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 17 – Zanma in view of Kotake teach the method according to claim 16, but fails to teach wherein the method comprises reducing an amount of solvent of said first material before the laminating up to less than 1 weight percent, in relation to the overall weight of said first material.
 	Lee teaches wherein the method comprises reducing an amount of solvent of said first material before the laminating up to less than 1 weight percent, in relation to the overall weight of said first material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a first material having a curing shrinkage value of less than 2% as taught by Zanma in view of Kotake with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of said first material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 18 – Zanma in view of Kotake and Lee teach the method according to claim 17, wherein the method comprises further reducing the amount of solvent of said first material by the laminating up to less than 0.15 weight percent, in relation to the overall weight of said first material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).

Regarding claim 19 – Zanma in view of Kotake and Lee teach the method according to claim 17, wherein an amount of solvent of said first material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by reducing ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 
Regarding claim 20 – Zanma in view of Kotake teach the method according to claim 16, but fail to teach wherein an amount of solvent of said first material is initially at least 5 weight percent before changing said amount by laminating up to less than 0.15 weight percent, in relation to the overall weight of said first material.
 	Lee teaches wherein an amount of solvent of said first material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by laminating up to less than 0.15 weight percent ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”), in relation to the overall weight of said first material.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having said first material having a curing shrinkage value of less than 2% as taught by Zanma in view of Kotake with said first material having an initial solvent of at least 5 weight percent, and then in a cured state, having less than 1 weight percent solvent in the overall weight of said first material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US PG. Pub. 2016/0219711) discloses a printed circuit board and method of manufacturing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847